Title: To Thomas Jefferson from H. Cormlibe, 20 November 1822
From: Cormlibe, H.
To: Jefferson, Thomas


                            Monsieur
                            
                                Gand, roÿaume des Paÿs-bas,
                                20 novemb. 1822
                        FLORAE CERERIQUE ET POMONAE S.LA SOCIÉTÉ ROYALED’AGRICULTURE ET DE BOTANIQUE,ÉRIGÉE A GANDVotre nomination comme membre de cette Société, faite probablement à votre insçu, tient au congrès de Gand; ce titre n’astreint à aucun devoir de la part des membres; ce n’est qu’un fleuron de plus qu’a voulu Se donner la Société, en inscrivant au nombre des Sociétaires, un homme qui jouittant de  dans le  à tant de dignité dans le caractère, et dont le nom est plus Européen encore qu’il n’est Américain.En parcourant les notices ci-jointes, vous verrez, Monsieur, que la Société  vous a compris au nombre des membres en l’honneur de qui elle se fait elle-même un devoir d’exposer des fleurs; cette Société, comme vous le verrez, ne ressemble à aucune autre; telle qu’elle est, elle a mérité de Servir de modèle, et deja Sept villes nous ont imités dans les deux parties de notre roÿaume.Cette lettre vous Sera remise par M. Rottiers, d’Anvers, membre de la Société, et que des affaires particulières, appellent aux Etats-Unis; il est lui même botaniste et 
archeologiste connu, aÿant deja fait deux voÿages Scientifiques et litteraires  vers le littoral du pont Euxin, les iles de la Grèce, et « les champs où fut Troÿe.J’estimerais M. Rottiers très heureux s’il pouvait vous voir, et vous exprimer les sentimens que vous inspirez ici; recevez de ma part l’hommage du plus respectueux dévouement, et acceptez quelques bagatelles qui me tombent sous la main et qui concernent la botanique ou les arts.Le Secrétaire- de l’Université de GandH. Cormlibemembre de l’institut des Pays-bas et de l’Académie des Sciences et belles lettres de Bruxelles Editors’ Translation
                            Sir
                            
                                Gand, Kingdom of the Netherlands
                                November 20, 1822
                        FLORAE CERERIQUE ET POMONAE S.THE ROYAL SOCIETY OF AGRICULTURE AND BOTANYERECTED IN GANDYour nomination as member of this Society, probably made without your knowledge,  at the Congress of Gand; this title does not compel members to any obligation; it is only another feather in the cap of the Society, that it gave itself by inscribing among the number of its Members a man who  in the  of dignity of character, and whose name is even more European than it is American.In perusing the enclosed notes, you will see, Sir, that the Society  included you among its members in whose honor it will make a point of exhibiting flowers; this Society, as you will see, does not resemble any other; such as it is, it has deserved to be used as a model, and already  cities have imitated us in both parts of our kingdom.This letter will be handed to you by Mr. Rottiers, from Anvers, a member of the Society, who is called to the United-State by personal affairs; he himself is a well-known botanist and archeologist, who already had made two Scientific and literary trips  towards the shore of , the Greek islands, and “the fields where Troye was.I would find Mr. Rottiers to be a very happy man if he could see you, and express to you the feelings you inspire here; receive from me the homage of my most respectful devotion, and please accept a few trifles that are falling into my hands, and that have to do with botany or the arts.The Secretary  of the University of GandH. Cormlibemember of the institute of the Netherlands and of the Academy of Science and humanities of 